Citation Nr: 1738127	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-31 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a December 2015 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  A left knee disability, to include osteoarthritis, did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

2.  A left hip disability, to include osteoarthritis, did not have its onset in service, did not manifest within the one year presumptive period, and is not otherwise related to the Veteran's active military service.

3.  A left hip disability is not caused or aggravated by a service-connected disability.





CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

2.  A left hip disability was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2016).

3.  A left hip disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the December 2015 Board Remand, the Veteran was afforded VA examinations with a medical opinion in February 2016 as to the claimed left knee and left hip disabilities.  The reports provided by the VA examiner reflect that he thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the February 2016 VA examination reports and medical opinions are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II.  Service connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as osteoarthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

In this matter, the Veteran contends that he has a left knee disability, which was incurred during his active military service.  He additionally contends that he developed a left hip disability due to the claimed left knee disability.  For the reasons set forth below, the Board concludes that service connection is not warranted for either disability.

As indicated above, the Veteran served on active duty from August 1968 to July 1971.  A March 1969 service treatment record (STR) notes a complaint of right knee pain and swelling after the Veteran banged his right knee against the side of a foxhole.  The clinical impression was probable strain.  X-rays of right knee were ordered; those results were normal.  A May 1971 separation examination revealed both lower extremities were normal.

A post-service VA medical record dated in November 2009 shows that the Veteran was treated for a complaint of chronic left knee pain reportedly due to an injury in service.  X-rays were ordered, the results of which are not in the claims file.  The Veteran also complained of left hip problems.

In a September 2010 written statement, and on his November 2013 VA Form 9, the Veteran asserted that, although his STRs make reference to a right knee injury, it actually was his left knee that was injured.  He further stated that his left knee has worsened over the years since the injury, preventing him from running or jogging.

Pursuant to the December 2015 Board Remand, the Veteran was afforded VA examinations as to the claimed disabilities in February 2016, at which time the examiner confirmed diagnoses of degenerative osteoarthritis of the left knee and left hip.  As to the question of nexus, the February 2016 VA examiner concluded that the claimed left knee disability "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[a]ccording to the medical literature, degenerative joint disease (DJD) (or osteoarthritis) is the most common type of arthritis.  It is a 'wear-and-tear' type of arthritis that occurs most often in people 50 years of age and older."  Give the type of pathology evident, the examiner continued, "[t]herefore, the Veteran's left knee DJD is less likely as not (less than 50 percent probability) incurred in or caused by the foxhole accident he suffered while in service."

Similarly, with respect to the diagnosed left hip osteoarthritis, the examiner determined that the claimed disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the medical literature showed that there are many types of arthritis, but osteoarthritis is the most common.  The examiner continued, "[a]lso known as DJD or age-related arthritis, osteoarthritis is more likely to develop as people get older."  She concluded, "[t]herefore, the Veteran's left hip DJD is less likely as not (less than 50 percent probability) incurred in or caused by the foxhole accident he suffered while in service."

After review of the record, the Board finds that the competent evidence demonstrating the absence of nexus between the currently diagnosed osteoarthritis of the left knee and left hip and the Veteran's active duty service outweighs the evidence suggestive of a nexus.  In particular, the February 2016 VA medical opinion adequately addressed the questions of service connection, and complied with the instructions of the prior Board remand.  The February 2016 VA examiner's conclusions were based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The examiner considered the relevant evidence of record, but explained that given the type of pathology evident on examination, it was more likely that the Veteran's current disability was due to the aging process rather than an in-service incident or aggravation by a service-connected disability.  The Board therefore places significant weight on the findings of the April 2017 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the February 2016 VA medical opinion.  As was explained in the VCAA section above, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his left knee and left hip claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the February 2016 VA medical opinion stands unchallenged as competent evidence on these crucial questions of nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for disabilities of the left knee and left hip is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  Crucially, the Veteran is not competent to provide medical conclusions as to whether a disability is due to his service-connected disabilities or his military service where, as here, the issue concerns a complex medical question.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board further observes that the Veteran's contentions in support of service connection, including as to dependent and/or aggravated symptomatology, are contradicted by the findings of the February 2016 VA examiner who specifically considered the Veteran's lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Moreover, there is no indication in the medical evidence of record that the Veteran was diagnosed with osteoarthritis of the left knee and/or left hip during his military service or for years thereafter.  The Board has considered that lay evidence concerning a left knee injury in service and continuity of left knee and left hip symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Crucially, the evidence does not document a diagnosis of osteoarthritis of either the left knee or left hip until 2016.  C.f., Walker, 708 F.3d at 1331.  To this end, the Veteran's contentions regarding chronic left knee and/or left hip symptoms dating from service are less probative than the findings of the pertinent VA examiner, as detailed above.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for disabilities of the left knee and left hip.  Accordingly, the benefit of the doubt doctrine is not for application and the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left hip disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


